—Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered on or about August 28, 1995, and the Qualified Domestic Relations Order entered pursuant thereto, which awarded plaintiff the sum of $147,998 from a profit sharing and retirement plan held by defendant’s former employer, unanimously affirmed, without costs.
The IAS Court properly entered a Qualified Domestic Relations Order to aid enforcement of two money judgments for attorneys’ fees incurred in plaintiff’s numerous attempts to compel defendant’s compliance with his child support obligations contained in a settlement agreement incorporated but not merged into the parties’ divorce judgment (see, e.g., Adler v Adler, 203 AD2d 81; 176 AD2d 162). Since awards of attorneys’ *283fees were authorized under Domestic Relations Law §§ 237 and 238 and "relate[d] to the provision of child support”, the Qualified Domestic Relations Order in issue clearly falls within the definitional requirements of the Internal Revenue Code and the Employee Retirement Income Security Act (26 USC § 414 [p] [1] [B] [i]; 29 USC § 1056 [d] [3] [B] [ii] [I]; CPLR 5205 [c] [4]). Concur — Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.